Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-323

IN RE: MARK K. SEIFERT,
                      Respondent.
Bar Registration No. 358827                              BDN: 45-14

BEFORE:       McLeese, Associate Judge, and Steadman and Reid, Senior Judges.

                                      ORDER
                                (FILED - June 12, 2014)

       On consideration of the certified order disbarring respondent from the practice
of law in the state of North Carolina, this court’s April 3, 2014, order suspending
respondent from the practice of law pending further action of the court and directing
him to show cause why reciprocal discipline should not be imposed, and the
statement of Bar Counsel regarding reciprocal discipline, and it appearing that
respondent failed to respond to the court’s order but did file his D.C. Bar R. XI, §14
(g) affidavit, it is

       ORDERED that Mark K. Seifert is hereby disbarred from the practice of law
in the District of Columbia, nunc pro tunc to April 3, 2014.

                                           PER CURIAM